N E WS R E L E A S E TRACK DATA REPORTS ANNUAL AND FOURTH QUARTER RESULTS Brooklyn, New York – March 26, 2008 – Track Data Corporation (Nasdaq: TRAC) today announced results for its fourth quarter and year ended December 31, Revenues for the year ended December 31, 2007 were $34,080,000 compared to $41,986,000 for the same period in 2006, a decrease of 19%.Net loss for the 2007 period was $(132,000), or $(.02) per share, compared to net income of $1,549,000, or $.18 per share, in 2006. The 2007 and 2006 periods include after-tax gains of $206,000 and $1,066,000, respectively, from the sale of Innodata and Edgar online common stock. The decrease in revenues was principally attributable to the Company’s Track ECN which revenues decreased approximately $6.6 million.Until October, 2006, Track ECN displayed orders submitted by its subscribers on Nasdaq's trading platform and broker-dealers could access this liquidity through Nasdaq.In October 2006, Nasdaq was authorized to operate as an exchange and Track ECN was no longer able to operate its business on Nasdaq’s platform.Track ECN currently displays its quotes on the National Stock Exchange. This change resulted in significantly lower ECN revenues starting in November, 2006.In addition, ECN revenues were reduced by a new regulation that limited the charges for trading of stocks priced under $1.00.Since 2001, the Company has experienced a decline in revenues from its market data services to the Professional Market segment due principally to staffing reductions in the securities industry, the use by customers of internally developed services, or lower priced services that are offered by the Company or other vendors.This trend has continued in 2008, negatively impacting revenues and profits. The declines in ECN and market data revenues were partially offset by an increase of $1.5 million in broker-dealer commissions. Revenues for the fourth quarter ended December 31, 2007 were $8,236,000 compared to $9,144,000 for the same period in 2006, a decrease of 10%.Net income for the fourth quarter of 2007 was $697,000, or $.08 per share, compared to a net loss of $(290,000), or $(.03) per share, in 2006.The 2007 period includes an after-tax gain of $206,000 from the sale of Innodata common stock.
